

117 HR 5114 IH: To amend title 46, United States Code, to allow the Administrator of the Maritime Administration to finance vessel retrofit, repair, or similar work required for the vessel to be a vessel of the United States, and for other purposes.
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5114IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. Garamendi introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to allow the Administrator of the Maritime Administration to finance vessel retrofit, repair, or similar work required for the vessel to be a vessel of the United States, and for other purposes.1.Loans for retrofitting to qualify as a vessel of the United StatesSection 53706 of title 46, United States Code, is amended—(1)in subsection (a), by adding at the end the following:(8)Financing (including reimbursement of an obligor for expenditures previously made for) reconstruction, reconditioning, retrofitting, repair, or similar work in a shipyard located in the United States—(A)required for the vessel to be a vessel of the United States;(B)required for the vessel to be issued a coastwise endorsement under chapter 121;(C)to convert a civilian vessel of the United States to a more useful military configuration;(D)for any vessel under contract to the Federal Government; or(E)for any vessel participating in:(i)the Maritime Security Program under chapter 531;(ii)the Cable Security Fleet under chapter 532; or(iii)the Tanker Security Fleet under chapter 534..